— Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered July 20, 1990, which, inter alia, granted plaintiffs’ motion for partial summary judgment pursuant to Labor Law § 240 (1) on the issue of liability only against defendants Two Bridges Settlement Housing Corporation, Framp of Two Bridges, Inc. and Sherilu Construction, Inc., doing business as Two Bridges Joint Venture, is reversed, upon the law, and the motion for partial summary judgment is denied without prejudice to renewal after completion of discovery, without costs.
This is an action for personal injuries pursuant to Labor Law § 240. Plaintiff Keith Groves, a laborer, was allegedly injured while working at a construction site located in Manhattan. Defendants are the owner and general contractor for that site.
Throughout the course of this litigation, several versions of the injury-causing accident have been presented by plaintiffs. The complaint alleges that plaintiff Keith Groves "was caused to be hit by a forklift crane and/or metal panels and/or other items loaded on the forklift.” The bill of particulars, dated January 25, 1988, states that plaintiff "was working on a forklift loading materials from the second floor when he was struck by an unbalanced load on the forklift causing him to fall.” The amended bill of particulars, dated June 1, 1988, alleges that plaintiff was moving metal frames from the ground level to the second story by means of a forklift, which being "placed on slushy ground, tipped over, propelling plaintiff approximately 25 feet to the ground” when one of the other laborers got off of the forklift. At his deposition on October 10, 1989, plaintiff testified that when the forklift was level with the second floor, it stopped and immediately tipped over to the left with the plaintiff falling to the ground. Finally, plaintiff’s affidavit in support of the motion for partial summary judgment provides that he was instructed to stand on the forklift’s platform, which was raised to approximately 15 feet to 18 feet above ground, "in order to stabilize the metal frames [being offloaded] onto the roof of an adjacent structure” and "as the forklift ascended to the necessary height * * * [it] tipped over” causing plaintiff to fall.
The motion court, in granting partial summary judgment pursuant to Labor Law § 240 (1), relied upon the plaintiff’s affidavit and deposition testimony, concluding that there had *734been a "prima facie showing that plaintiff was working on the forklift had no safety devices nor were any given to plaintiff, and his injuries resulted from his fall of 15 to 20 feet to the ground when the forklift flipped over.” In addition, the motion court ruled as a matter of law that "a forklift constitutes a hoist or other device within the purview” of Labor Law § 240 (1).
Because we believe that the inconsistent versions of the accident raise triable issues of fact as to the manner in which the accident occurred and whether Labor Law § 240 (1) was violated, the grant of partial summary judgment as to liability was not proper. (See, Rodriguez v Tietz Center for Nursing Care, 161 AD2d 692 [1990]; Silva v 81st St. & Ave. A. Corp., 169 AD2d 402 [1991].) Since we held in Yaeger v New York Tel. Co. (148 AD2d 308, 312 [1989]) that Labor Law § 240 (1) applies only to situations where work is performed at heights, plaintiff’s account of the accident as set forth in the complaint may not support a finding that this statute was violated.
Moreover, in light of the outstanding discovery sought by defendants, the opportunity to depose eyewitnesses and other witnesses, the motion for summary judgment was premature. (See, CPLR 3212 [f]; Pastoriza v State of New York, 108 AD2d 605 [1985].)
Based upon the foregoing, we need not reach the issue of whether a forklift or its purported use herein was within the purview of Labor Law § 240 (1). In addition, plaintiffs’ contention that the court should only consider Keith Groves’ affidavit and deposition testimony because the complaint, bill of particulars and amended bill of particulars were verified by counsel rather than by said plaintiff is without merit with respect to determination of plaintiffs’ motion for partial summary judgment. Concur — Rosenberger, Kassal and Smith, JJ.